UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2200


TOUGH MUDDER, LLC; PEACEMAKER NATIONAL TRAINING CENTER,
LLC; GENERAL MILLS, INC.; GENERAL MILLS SALES, INC.,

                Plaintiffs - Appellants,

          v.

MITA SENGUPTA, Individually and as Personal Representative
of Avishek Sengupta; BIJON SENGUPTA; PRIYANKA SENGUPTA,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:14-cv-00056-GMG)


Submitted:   June 23, 2015                   Decided:    June 26, 2015


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert N. Kelly, Michele L. Dearing, JACKSON & CAMPBELL, PC,
Washington, D.C.; Alonzo D. Washington, FLAHERTY SENSABAUGH &
BONASSO, PLLC, Morgantown, West Virginia, for Appellants.
Robert P. Fitzsimmons, Clayton J. Fitzsimmons, FITZSIMMONS LAW
FIRM PLLC, Wheeling, West Virginia; Robert J. Gilbert, Edward J.
Denn, GILBERT & RENTON LLC, Andover, Massachusetts, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Tough    Mudder,       LLC,     Peacemaker          National          Training    Center,

LLC,    General       Mills,    Inc.,         and    General           Mills    Sales,     Inc.,

(collectively         “Appellants”)       appeal         the     district       court’s    order

dismissing      their     petition       to    compel       arbitration          for    lack    of

jurisdiction.         Appellants filed their petition to compel against

Mita    Sengupta,         invoking        the        district           court’s        diversity

jurisdiction, 28 U.S.C. § 1332(a) (2012), after Sengupta filed a

state   court        wrongful   death     action          against       Appellants,       Travis

Pittman,       and     Airsquid      Ventures,           Inc.          In     dismissing       the

petition,      the     district      court      held       that    Pittman,       who     shared

Maryland       citizenship        with        Sengupta,          was     a     necessary       and

indispensable         party    under     Fed.       R.    Civ.    P.     19,    and     that   his

joinder would defeat complete diversity.                          Appellants argue that

the district court erred when it held that Pittman was both a

necessary and indispensable party.                       Finding no error, we affirm.

       The threshold issue of subject matter jurisdiction is a

question of law that we review de novo.                            Home Buyers Warranty

Corp. v. Hanna, 750 F.3d 427, 432 (4th Cir. 2014).                                     We review

the district court’s dismissal of an action pursuant to Fed. R.

Civ. P. 19 for abuse of discretion, and review the district

court’s factual findings underlying the Rule 19 dismissal for

clear error.          Nat’l Union Fire Ins. Co. v. Rite Aid of S.C.,

Inc., 210 F.3d 246, 250 (4th Cir. 2000).

                                               3
      For a court to have jurisdiction over an action pursuant to

28 U.S.C. § 1332(a), “diversity must be complete such that the

state of citizenship of each plaintiff must be different from

that of each defendant.”          Home Buyers Warranty Corp., 750 F.3d

at 433 (internal quotation marks omitted).                   Under Rule 19, a

district    court   must   dismiss     an    action    brought     in   diversity

jurisdiction if a nondiverse, nonjoined party is “necessary” and

“indispensable” to the action.             Home Buyers Warranty Corp., 750
F.3d at 433.    In deciding whether to dismiss an action, Rule 19

is to be applied “pragmatically, in the context of the substance

of each case, and courts must take into account the possible

prejudice to all parties, including those not before it.”                       Id.

(internal quotation marks and citation omitted).

      Among   other     reasons   provided     in     Rule   19,   a    party    is

necessary to an action where “that person claims an interest

relating to the subject of the action and is so situated that

disposing of the action in the person’s absence may . . . leave

an existing party subject to a substantial risk of incurring

double, multiple, or otherwise inconsistent obligations because

of   the   interest.”      Fed.   R.   Civ.     P.    19(a)(1)(B)(ii).          The

district court did not abuse its discretion in concluding that

Pittman was a necessary party under Rule 19(a)(1)(B)(ii) because

(1) Pittman, as a defendant seeking to compel arbitration in the

state action, had an interest in the validity of the arbitration

                                       4
provision;     and    (2)   Sengupta       faced      the    substantial        risk    of

inconsistent results regarding the validity of the arbitration

provision, potentially causing her to simultaneously pursue her

claims through arbitration and trial.                       See Owens-Illinois v.

Meade, 186 F.3d 435, 438-41 (4th Cir. 1999) (holding that party

faces “conflicting legal obligations” and is necessary to an

action to compel arbitration where failure to join creates a

“high potential for inconsistent judgments”).

       Having found Pittman a necessary party, we must assess, as

did    the   district   court,       whether     he   is    an    indispensable        one.

Four factors control whether a necessary party is indispensable:

(1) “the extent to which a judgment rendered in the person’s

absence might prejudice that person or the existing parties”;

(2) “the extent to which any prejudice could be lessened or

avoided”;     (3)    “whether    a    judgment        rendered      in    the   person’s

absence would be adequate”; and (4) “whether the plaintiff would

have    an   adequate    remedy       if   the    action         were    dismissed     for

nonjoinder.”        Fed. R. Civ. P. 19(b); see Home Buyers Warranty

Corp., 750 F.3d at 435-36.            Because Sengupta faces a substantial

risk of inconsistent obligations, the first and third factors

support the conclusion that Pittman is an indispensable party.

See Owens-Illinois, 186 F.3d at 441-42 (noting that first and

third factors of indispensable evaluation “address much the same

concerns as the Rule 19(a)[(1)(B)] analysis”).                           Regarding the

                                           5
second      factor,     Appellants     suggested        no   way    to       mitigate      the

prejudice to Sengupta, and no remedy is apparent.                             Home Buyers

Warranty Corp., 750 F.3d at 435-36; Owens-Illinois, 186 F.3d at

442.       Finally, as to the fourth factor, the West Virginia state

courts provide Appellants an adequate forum to seek enforcement

of the arbitration provision and the state courts are better

positioned to apply West Virginia law to determine the validity

of the provision. *       Owens-Illinois, 186 F.3d at 442.

       All four factors support the conclusion that Pittman is an

indispensable         party.     Therefore,       the    district        court      did    not

abuse      its   discretion     when   it    held    that    Fed.       R.    Civ.    P.    19

required joining Pittman as a petitioner.                     As Pittman’s joinder

to   the     action    would    defeat    complete       diversity,          the    district

court      lacked     jurisdiction       under    28     U.S.C.     §        1332(a),      and

properly dismissed the petition.                  Home Buyers Warranty Corp.,
750 F.3d at 436; Owens-Illinois, 186 F.3d at 442.

       Accordingly,       we    affirm      the     district       court’s         dismissal

order.       We dispense with oral argument because the facts and

legal      contentions    are    adequately       presented        in    the       materials




       *
       Sengupta’s brief to this court notes that the state
circuit court denied Appellants’ motion to compel arbitration,
and that Appellants are seeking appellate review of this denial
in the West Virginia Supreme Court.



                                            6
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     7